Case 6:20-cv-00067-JCB-KNM Document 12 Filed 06/11/20 Page 1 of 2 PageID #: 42




                                   No. 6:20-cv-00067

                                  Archy P. London,
                                       Plaintiff,
                                          v.
                                   Commissioner,
                           Social Security Administration,
                                      Defendant.

                             Before B ARKER , District Judge

                                       ORDER

                On February 13, 2020, plaintiff, proceeding pro se and in
            forma pauperis, filed this action under 42 U.S.C. § 405(g) for
            judicial review of defendant’s decision denying an applica-
            tion for disability insurance benefits. Doc. 1. The case was re-
            ferred to United States Magistrate Judge K. Nicole Mitchell
            pursuant to 28 U.S.C. § 636(b). Doc. 3.
               Defendant filed a motion to dismiss. Doc. 9. Plaintiff did
            not file a response. On May 12, 2020, the magistrate judge is-
            sued a report recommending that the motion to dismiss be
            granted and that the complaint be dismissed without preju-
            dice. Doc. 10. Plaintiff received the report on May 20, 2020.
            Doc. 11. No written objections were filed.
                Being satisfied that there is no clear error, the magistrate
            judge’s report and recommendation is adopted as the opinion
            of the court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996) (en banc) (cleaned up). The motion to dis-
            miss is granted and this action is dismissed without preju-
            dice.
Case 6:20-cv-00067-JCB-KNM Document 12 Filed 06/11/20 Page 2 of 2 PageID #: 43




                                So ordered by the court on June 11, 2020.



                                           J. C AMPBELL B ARKER
                                         United States District Judge




                                     -2-
